DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  claims 3, 10 and 17 recite claim limitation “based on the a feature RTP value associated with the randomly selected bonus feature”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10977891. Although the claims at issue are not identical, they are not patentably distinct from each other because all features claimed by the instant claims 1-20 are being disclosed by claims 1-20 of U.S. Patent No. 10977891.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recites the limitation “detecting a player's selection of the randomly selected bonus feature indicating a request to sell the randomly selected bonus feature… and detecting a player's selection of a game start icon indicating a request to initiate a second instance of the primary game using the randomly selected bonus feature and responsively terminating the loot box feature game and initiating the second instance of the primary game using the randomly selected bonus feature”. While [000136] of the specification discloses “In the illustrated embodiment, the processor 38 initiates an instance of the primary game 202 using the bonus features 208 that have been awarded during the bonus feature selection game 200 and have not been exchanged and/or sold by the player.” Thus it is unclear how “the randomly selected bonus feature” can be used to initiate the second instance of the primary game if it is already being sold. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 recites the limitation “detecting a player's selection of the randomly selected bonus feature indicating a request to sell the randomly selected bonus feature… and detecting a player's selection of a game start icon indicating a request to initiate a second instance of the primary game using the randomly selected bonus feature and responsively terminating the loot box feature game and initiating the second instance of the primary game using the randomly selected bonus feature”. While [000136] of the specification discloses “In the illustrated embodiment, the processor 38 initiates an instance of the primary game 202 using the bonus features 208 that have been awarded during the bonus feature selection game 200 and have not been exchanged and/or sold by the player.” Thus it is unclear how “the randomly selected bonus feature” can be used to initiate the second instance of the primary game if it is already being sold. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornik et al. [US20050215311], hereinafter Hornik, in view of Scott [US20120309503].
Regarding claim 1, Hornik discloses a gaming machine (Fig. 1), comprising: a cabinet; a display device mounted to the cabinet; and a control unit operably coupled to the display device, the control unit including a processor programmed to execute an algorithm including the steps of: 
displaying a primary game on the display device including a plurality of virtual reels; spinning and stopping the virtual reels to display a first instance of the primary game; and initiating a loot box feature game upon detecting a trigger condition occurring in the first instance of the primary game (Fig. 27) by: 
displaying a bonus feature selection game screen including a loot box buy icon associated with a plurality of bonus features; detecting a player's selection of the loot box buy icon and responsively deducting a first credit amount from a credit meter, randomly selecting a bonus feature from the plurality of bonus features, and displaying the randomly selected bonus feature on the bonus feature selection game screen (Fig. 27, [0084], “the "Extra Bonus Symbols" EASIER BONUS game-enhancement parameter 271 may be purchased for 7 credits”); 
and detecting a player's selection of a game start icon indicating a request to initiate a second instance of the primary game using the randomly selected bonus feature and responsively terminating the loot box feature game and initiating the second instance of the primary game using the randomly selected bonus feature ([0087], “"Extra Bonus Symbols": If the player chooses the "Extra Bonus Symbols" EASIER BONUS game-enhancement parameter 271 and makes the requisite side-bet, a symbol that is normally not a wild symbol (e.g., a "bobber" symbol 74) becomes wild. The "bobber" symbol 74 may become wild to allow the player to achieve the highest-paying symbol combination after a spin”). 
However, Hornik does not disclose detecting a player's selection of the randomly selected bonus feature indicating a request to sell the randomly selected bonus feature and responsively determining a second credit amount associated with the randomly selected bonus feature and adding the second credit amount to the credit meter. 
Nevertheless, Scott teaches in a like invention, detecting a player's selection of a selected bonus feature indicating a request to sell the selected bonus feature and responsively determining a second credit amount associated with the randomly selected bonus feature and adding the second credit amount to the credit meter ([0099], “It is contemplated that the player may engage a "sell" button or the like to suspend the current game and solicit wagers or credits from other players who may purchase the symbols from the player”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by Hornik, to have the selling option for the players to sell the previously selected bonus feature, as taught by Scott, to provide more flexibility for the players to decide what features to keep for the game and thus having more options for the players to implement the risk management during game play. 
Regarding claim 2, the combination of Hornik and Scott discloses the gaming machine of claim 1, wherein the processor is programmed to execute the algorithm including the steps of: determining the second credit amount associated with the randomly selected bonus feature based on an expected return to player (RTP) value and the first credit amount (Scott, [0096], “The purchase price may be based on or equal to the current cash value associated with the set of symbols. It is noted that the purchase price may, in some embodiments, be expressed in terms of credits to allow the player to quickly determine how much he or she must wager to purchase a particular set of symbols” and [0129], “It is contemplated that players will set their offer price based on the amount of a possible winning award that is attainable from the non-final set of indicia”).
Regarding claim 5, the combination of Hornik and Scott discloses the gaming machine of claim 1 wherein the processor is programmed to execute the algorithm including the steps of: determining the plurality of bonus features to include a wild symbol bonus feature and a multiplier bonus feature (Hornik, Fig. 27).
Regarding claim 7, the combination of Hornik and Scott discloses the gaming machine of claim 1 wherein the processor is programmed to execute the algorithm including the steps of: detecting a subsequent player's selection of the loot box buy icon and responsively deducting another first credit amount from the credit meter, randomly selecting a second bonus feature from the plurality of bonus features, and displaying the second bonus feature on the bonus feature selection game screen (Hornik, Figs 27 & 28).
Regarding claims 8, 9 12 and 14, please refer to the claim rejections of claims 1, 2, 5 and 7.
Regarding claims 15, 16 and 19, please refer to the claim rejections of claims 1, 2, and 5.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornik, in view of Scott, further in view of Chim et al. [US20060246979], hereinafter Chim.
Regarding claim 6, the combination of Hornik and Scott discloses the gaming machine of claim 1. However, the combination of Hornik and Scott does not disclose wherein the processor is programmed to execute the algorithm including the steps of: displaying the randomly selected bonus feature including a counter indicating a number of times the randomly selected bonus feature has been selected during the loot box feature game.
Nevertheless, Chim teaches displaying an image associated with the selected symbol to display a counter indicating a number of times the corresponding symbol has been randomly selected (Figs. 5-8, and [0071], “a symbol evaluator 504 determines how many matadors and how many bulls have been thereby effectively selected for display on the display 14 in one of the reels 18.1 to 18.5. The computational controller 101 uses a memory controller 505 to maintain matador and bull counters 80 and 82 in a writable part of the memory 103”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by the combination of Hornik and Scott, to have the the image associated with the selected symbol to display a counter indicating a number of times the corresponding symbol has been randomly selected, as taught by Chim, to help the players to track the status of the symbols for players to select. 
Regarding claims 13 and 20, please refer to the claim rejection of claim 6.
Examiner’s Note
The prior art does not demonstrate the features of claims 3, 4, 10, 11, 17 and 18. However, as discussed in the section of 35 USC 112 rejection and the double patenting rejection, claims 3, 4, 10, 11, 17 and 18 are rejected under 35 USC 112 rejection and the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715